Appeal by defendant from a judgment of Supreme Court, Queens County, rendered February 26, 1979, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The cross-examination of the defendant, during which the prosecutor compelled him to characterize prosecution witnesses as liars, was improper (see People v Mariable, 58 AD2d 877; People v Crossman, 69 AD2d 887), but in light of the overwhelming evidence of defendant’s guilt, we hold that the error was harmless. None of defendant’s other arguments have merit. Mollen, P. J., Hopkins, O’Connor and Lazer, JJ., concur.